Goldstein, J.,
dissents and votes to affirm the order appealed from, with the following memorandum: It is undisputed that as a result of the accident, the infant plaintiff suffered a head injury, posttraumatic headaches, and a sprain of both knees. The infant had a preexisting seizure disorder which manifested itself when he suffered one seizure shortly after his birth. Thereafter, until the time of the accident 4V2 years later, he did not suffer any seizures.
However, shortly after the accident, the infant plaintiff suffered another seizure. About two months later, he suffered yet another seizure. The plaintiffs submitted affidavits from a clinical psychiatrist and from a second physician, both stating that as a result of the accident, the infant plaintiff suffered, inter alia, postconcussion syndrome and the aggravation of a preexisting seizure disorder. The clinical psychologist further stated that as a result of the accident, the infant plaintiff suffered a “significant impairment in academic and social functioning.” The defendants’ neurologist noted in his report that the infant plaintiff had been placed in a special education class since the accident.
A preexisting condition does not foreclose a finding that a plaintiff’s injuries were causally related to the subject accident (see Greenman v Poll, 197 AD2d 502, 504 [1993]; Schaming v Saunders Constr. Carriers, 172 AD2d 957 [1991]). The experts’ opinions attesting to brain injury, aggravation of a preexisting seizure disorder, and impairment of academic and social functioning were sufficient to establish the existence of a tri*569able issue of fact on the question of serious injury (see Weider v Senebouthyrath, 182 AD2d 1124 [1992]). The infant plaintiffs seizures and placement in a special education class were objective manifestations of his injury (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]).
Accordingly, summary judgment was properly denied.